DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the first second and third set of operation data are not defined in the specification.
In claim 13, the third party is not supported. Only a requested party is mentioned in the specification.
Claims 2-20 are also rejected for incorporating the deficiencies of their base claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peeters et al. (U.S. Patent No. 8,948,935) in view of Hester et al. (U.S Patent 8,979,032) and Chambers et al. (U.S. Pub No. 20160253908).
Regarding claim 1, Peeters discloses a method for providing services to a first user (See: title; abstract), comprising:  receiving a service request associated with a first user location (See column 2, line 64 - column 3, line 1; column 9, lines 23-26 and 42-51; column 10, lines 26-47; column 15, lines 5-15; claims 1 and 12); selecting a vehicle, located at an initial location, from a plurality of vehicles based on the user location and the initial location (D1: column 3, lines 1-16; column 10, lines 26-52); determining a first operation plan for controlling the vehicle to move to a region containing the user location (D1: claim 1; column 9, lines 1-6; column 15, lines 21-26; section IV.B); controlling the vehicle to move to the region, comprising: at a sensor of the vehicle, sampling a first set of operation data; and at a processor of the vehicle, controlling the vehicle to move to the region based on the first operation 
In an analogous art, Hester et al. disclose the unmanned aerial vehicle uses the position information to travel to the location of the user. Once the unmanned aerial vehicle reaches the user, the user boards a rescue pod attached to the unmanned aerial vehicle, and the unmanned aerial vehicle transports the rescue pod and the user to a different location. Deploying a UAV to rescue a user (to travel to the location of a user and to transport him to another location) upon request is well known in the art, as for example disclosed by document (See Hester et al. abstract; claim 1; column 7, lines 17-40; column 9, lines 46-51; figure 6).
 In yet an analogous art, Chambers et al. disclose the controlling of an aircraft movement based on weather data (See paragraph 0059). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Peeters et al. and Hester et al. with that of Chambers et al. by sampling different set of operation data or data with weather data for controlling the movement of the aircraft since combining such elements would allow more safety for the aircraft.
Claims 2-20, the limitations are met by the prior art and as stated in claim 1 above and therefore are also rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,528,050. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present application recites a method for providing services to a first user comprising: receiving a service request associated with a first user location receiving a first set of operation data from a first sensor of the aircraft; controlling the aircraft to move based on the first operation plan and the first set of operation data….
Claim 1 of Patent No. 10,528,050 discloses a method for flying an aircraft comprising receiving a service request associated with a region; flying the aircraft to the region comprising: at a sensor of the aircraft, sampling a first set of flight data; and at a processor of the aircraft autonomously controlling the aircraft to fly based on the flight plan and the set of flight data…... Therefore, it is well settled that the omission of an element, and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element of step whose function is not needed would be obvious to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661